       Case 1:18-cv-10826-JGK Document 62 Filed 06/15/21 Page 1 of 2
       Case 1:18-cv-10826-JGK Document 60 Filed 06/15/21 Page 1 of 2




        {'-.
                                          l;SDC SDN I
GRAVITAS           LAW GROUP              OOCUM!::N·r
                                          1-: U:CTRrn~1CN_L'':' F-,LC:D


                                          c-v,
                                           o~T; F!LFD:         ---r;;, ~7~~       r                        Dav;d J. Scharf
                                                                                                  Direct:(949)·887-4589
                                                                                                  David@davidscharf.org




                                                       June 14, 2021
ViaECF

Hon. John G. Koeltl                                                    APPi...lCATIO , GFll<.i '.TED
United States District Court                                                    SO ORDlRED
Southern District of New York                                                      ,/
Daniel Patrick Moynihan Courthouse          ~                                    ~ /4
500 Pearl Street               / / ,,,-- /  Jotm~l<oelU, U.S.D.J.
New York, NY 10007-1312        c;(/b / :}- }
Re: Mason v. Reed's Inc. , Case No. 1:18-cv-10826-JGK

                Letter Motion Requesting Extension of Time to File
         Joint Motion For Preliminary Approval of Class Action Settlement


Dear Judge Koetl,
         Pursuant to Rule 6(b)(l)(A) of the F.R.C.P., Defendant Reed's Inc.
  ("Reed's"), is hereby requesting an order permitting a brief extension of one court
  day to June 14, 2021 for the parties to file a Joint Motion for Preliminary
  Approval of Class Action Settlement pursuant to the agreement of the parties
  achieved through mediation based on the following:
     1. I submitted a letter motion requesting an extension to today's date on
         June 11, 2021.
     2. This is Reed's fourth request for extension of time to file the Joint Motion
         for Preliminary Approval of Class Action Settlement.
     3. I completed the initial draft of the Joint Motion for Preliminary Approval
         of Class Action Settlement on Friday June 4, 2021 , at approximately 7:00
         p.m. Pacific Time. Since it is a joint motion, I immediately forwarded the
         document to opposing counsel for approval, comment and edits.

        TEL (949) 887-4589   I   FAX (949) 429-2249   I GRAVITASLAW.CO M I 1953 E CHAPMAN   AVE , FULLERTON, CA 92831
         Case 1:18-cv-10826-JGK Document 62 Filed 06/15/21 Page 2 of 2
          Case 1:18-cv-10826-JGK Document 60 Filed 06/15/21 Page 2 of 2

June 15, 21
Page 2




       4. I did not receive Mr. Gabrielli's revisions until 6:30 p.m. Eastern Time
              today. I completed the final draft of the Joint Motion for Preliminary
              Approval of Class Action Settlement today and forwarded to opposing
              counsel for signature at approximately 8:40 p.m. Eastern Time.
       5. It is now 11:40 p.m. Pacific Time and I never received any response to my
              email requesting his signature.
       6. The requested extension does not affect any other scheduled dates.
       7. Counsel for Reed's Inc. is therefore requesting a brief extension of one
              court day to June 15, 2021 to accommodate obtaining opposing counsel's
              signature on the joint motion.


Sincerely,

~
David J. Scharf
Lead Counsel for Defendant Reed's Inc.
